CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated February 19, 2014 , relating to the financial statements and financial highlights which appear in the December 31, 2013 Annual Reports to Shareholders of Templeton Institutional Funds , which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/PRICEWATERHOUSECOOPERS San Francisco, California April 25, 2014
